Citation Nr: 1327839	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  12-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The Veteran originally filed a claim of entitlement to service connection for PTSD.  As such, the Board recharacterized the issue on appeal as indicated.  

The Virtual VA claims file has been reviewed.  

As will be explained below, the Veteran's denied claim of entitlement to service connection for PTSD is granted.  However, further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  As such, this issue is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The appellant had pre-service and in-service sexual traumas.

2.  PTSD was not noted at entry.

3.  The evidence clearly and unmistakably establishes that PTSD pre-existed service.  There was an increase in severity during service that has not been attributed to natural progress.

4.  A personality disorder has been diagnosed.
 

CONCLUSIONS OF LAW

1.  The presumption of soundness as to PTSD has not been rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111 (West 2002)

2.  PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2012).

3.  Personality disorder is not a disease or injury for purposes of VA benefits.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in October 2010 and February 2011, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of private and VA post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the claim for service connection of an acquired psychiatric disorder, including PTSD; a medical expert opinion was also provided.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by medical professionals, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board finds that the opinions are adequate.  Additionally, the Veteran has not alleged that any examination is inadequate to decide the current claim, so it is presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Finally, during the March 2013 hearing before the undersigned, the Acting Veterans Law Judge clarified the issue on appeal and explained the existence of additional evidence that may have been overlooked.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to the DSM-IV).


In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   As will be explained below, the Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claims for service connection.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis for Service Connection

The Board notes that the Veteran had active service during a period of war.   The DD Form 214 reflects that his military occupational specialty was helicopter repairman and that he received a honorable discharge due to a personality disorder.  Service personnel records indicate that the Veteran had 11 months of foreign service in Korea.  The evidence does not suggest that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

Service personnel records indicate that the Veteran was absent from formation in August, October, and November 1997.  Records from October 1997 show that the Veteran engaged in after duty employment without permission from the Company Commander.  Additional personnel records show that the Veteran had a nonjudicial Field Grade Article 15 in March 1998 for disrespect towards a commissioned officer and disrespect towards a noncommissioned officer, as well as numerous counts of failure to report.  The Veteran was reduce to Sergeant (E5), fined, and was  suspended for a period, served on restriction for 45 days, and given 15 days extra duty.  He was recommended for separation on the basis of a February 1998 diagnosis of personality disorder; his discharge was given a honorable characterization.

Service treatment records show that the Veteran received a Medical Board in April 1996 following 2 suicide attempts.  The diagnosis was adjustment disorder, with mixed disturbance of emotions and conduct.  The report stated that the Veteran's suicide attempts were secondary to an anticipated divorce, relational problems, and job stress.  The February 1996 hospitalization report shows drug overdose and suicide gesture.  The Veteran's July 1988 enlistment examination shows that the Veteran had a normal psychiatric evaluation; the Veteran denied experiencing depression, excessive worry, difficulty sleeping, and nervous trouble.  An August 1992 periodic examination and medical history were likewise without psychiatric complaints or diagnoses.  The Veteran was diagnosed with an adjustment disorder with mixed emotional features in April 1994.  The Veteran received early separation in 1998, and the January 1998 separation examination report indicates that the Veteran reported a history of suicide attempts, difficulty sleeping, and depression or excessive worry.  The physician noted that the Veteran attempted suicide at Ft. Campbell and underwent a 2 month psychiatric evaluation at Ft. Sam Houston for depression.  Psychiatric evaluation at separation shows that the Veteran does not take medication for his depression.  

A May 2008 letter from a private psychologist, regarding the Veteran's gender reassignment surgery, indicates that there was no evidence of anxiety, depression, or loss of touch with reality.  The Axis I diagnosis was gender identity disorder.

A November 2010 VA examination report indicates that the Veteran reported that she served during the Gulf War but did not participate in combat.  She reported that she filed her claim for service connection after a hospitalization for homicidal/suicidal ideation.  She reported that she experienced social stressors during her service related to her marriage and finances, as well as a sexual assault by her father while at Ft. Campbell.  She asserted that she reported the sexual assault to her chain of command but was ignored.  She stated that her symptoms began in 1995 due to ongoing marital problems and the sexual assault.  She related symptoms of hopelessness, nightmares, decreased sleep, loss of appetite, difficulty concentrating, anxiety, sadness, and anger.  She reported that her first suicide attempt was in response to being outside the "social rank" in the military.  The Veteran related that she did not have a good relationship with her parents or siblings prior to military service and that she has not spoken to her father since he sexually abused her.  She related that there was physical abuse in her childhood, that her family had a history of depression, and that her father and brother were alcoholics.  She reported a history of rage episodes, being fired for showing up at work drunk, and assaulting police officers prior to service; she also made reference to a sexual assault prior to service.  She also reported a history of disciplinary infractions in basic training and an Article 15.  Following a mental status examination, and a review of medical records, the Axis I diagnoses were major depressive disorder and PTSD.  The VA examiner stated that the symptoms for each disorder could not be delineated.  The VA examiner noted that the Veteran had a long history of physical and sexual abuse, prior to and during her military service; the VA examiner noted that the Veteran had very unhappy childhood likely related to the abuse and that it was unclear what came first, depression or trauma.  The Axis II diagnosis was personality disorder, not otherwise specified.  The VA examiner also noted that the Veteran's reference to employment problems and drunkenness prior to service may have been dissociative symptoms consistent with transient PTSD symptoms or borderline personality disorder.,

A January 2011 VA independent medical opinion is also of record.  The Veteran's entire claims file was reviewed, as well as her VA treatment records.  The VA independent medical expert opined that the Veteran's PTSD and major depressive disorder are not attributable to the Veteran's sexual assault by her father in 1995; these disorders are caused by and/or the result of childhood trauma.  The VA medical expert went on to explain that the medical evidence do not support a diagnosis of major depressive disorder; the Veteran's depression is consistent with the diagnosis of borderline personality disorder, which is the proper, overriding diagnosis for the Veteran.  According to the VA medical expert, chronic low grade depression is the baseline mood for a borderline personality disorder.  Additional symptoms of borderline personality disorder that are present in the Veteran include: frantic efforts to avoid real or imagined abandonment (such as the Veteran's second suicide attempt in the face of her divorce); a pattern of unstable and intense interpersonal relationships; identity disturbance and markedly unstable sense of self; recurrent suicidal behaviors; affective instability due to marked reactivity of mood; and inappropriate intense anger or difficulty controlling anger.  The VA medical expert stated the Veteran's affective instability was mischaracterized as an adjustment disorder with anxiety and depression.  The independent medical expert agreed with the diagnosis of PTSD caused by multiple traumatic experiences in her childhood.  According to the VA medical expert, the earlier traumatic experiences were more likely the cause of the Veteran's PTSD than the 1995 assault as those experiences occurred during the Veteran's formative years.  

A March 2011 letter from a VA treating clinician, written upon the request of the Veteran, states that she is being treated for adjustment disorder and PTSD.  According to the clinician, the Veteran met the criteria for PTSD based on reports of childhood and military trauma and her symptoms of intrusive memories and nightmares, avoidance of her father and family members, and increased arousal.  The clinician included an Axis II diagnosis of borderline personality disorder.  

A VA examination addendum opinion was obtained in January 2012.   The November 2010 VA examiner concurred with the January 2011 opinion that the Veteran's symptoms were consistent with borderline personality disorder related to the Veteran's historical pre-service trauma.  The VA examiner noted that a borderline personality disorder is often preceded by a biological predisposition towards impulsive behavior and distress intolerance concurrent with an invalidating developmental environment.  The VA examiner went onto acknowledge that the Veteran likely had PTSD due to the alleged sexual assault by her father in 1995, the VA examiner went on to opine that this was unrelated to her military service, despite the timeline.  The VA examiner went on to explain that despite the fact that the sexual assault was concurrent with distress of estrangement from her wife and interpersonal conflicts on base, the stress and eventual suicide attempts were the result of her borderline personality disorder.  The VA examiner went on to explain that the Veteran asserted that the trauma at the root of her PTSD was a perceived lack of sympathy by the military during this stressful time, but that this does not meet the standard of a service-related traumatic event for PTSD, and that the Veteran's depression cannot be solely attributed to her lack of support by the military as she dealt with non-service related interpersonal stressors.  The VA examiner went on to state that major depressive disorder, PTSD, and borderline personality disorder are highly co-morbid and differing assessment periods might yield different information that better indicates one disorder over another.  The Veteran has endorsed, over various time periods, traumatic events (sexual and physical abuse) unrelated to military service, erratic and unstable relationships, identity diffusion, and emotional instability.  The VA examiner opined that borderline personality disorder best described the Veteran's primary mental illness and that regardless of which diagnosis applied at any given time, the Veteran's disorders are unrelated to her service activities.  

November 2010 and December 2010 letters from the Veteran's treating clinicians at the VA Medical Center indicate that the Veteran is treated for PTSD, anxiety, and major depression.

VA treatment records date June 2012 through September 2012 show a history of PTSD and treatment for complaints of anxiety and depression.

As previously indicated, the Veteran testified before the undersigned VLJ in March 2013.  According to the transcript, the Veteran testified that, in 1995, her career took a "nosedive", when she had a lot of things going on, including issues with finances with a former spouse, new personnel, the sudden death of a friend, and friction with supervisors and subordinates.  The Veteran also testified that she underwent two psychiatric evaluations; one in 1992, related to flight training, and a second in 1994, when separated from her spouse and "having difficulties."  She also reported psychiatric diagnosis in 1996, following her suicide attempt.  According to the VA examinations, the 1994 and 1996 evaluations showed an adjustment disorder; the 1992 evaluation was normal.  The Veteran also testified that she attempted suicide in 1996 on the same day as the start of Article 15 proceedings against her.  The Veteran also testified she was eventually separated in 1998 based on a personality disorder, based on previous suicide attempts and lashing out at her chain of command.  The Veteran also testified that she has been diagnosed with PTSD, but that none of the physicians that have treated or examiner her stated that her PTSD is related to service.

The Board is presented with a variety of medical opinions.  The opinions are well reasoned; unfortunately the medical examiners confuse the medical issues with the legal issues.  Here, the examiners attempt to make a determination as to whether there is a direct relationship between the activities of service as distinguished from incidents that happened during service.  The examiners have determined that PTSD and the stressors that caused PTSD pre-existed service.  Assuming that this is correct, then the presumption of soundness is applicable and may only be rebutted by a two step process.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir.2004)

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir.2004)

The record establishes that an in-service personal assault did occur.  As noted in 38 C.F.R. § 3.304(f)(5), VA may submit evidence to an appropriate professional for an opinion as to whether it indicates that a personal assault occurred.  Here, the 2012 examiner made a determination that the assault did occur.  

In addition, the November 2010 VA examiner determined that the PTSD was aggravated in service.  Clearly the medical opinion has numerous qualifiers.  However, the fact that the one in-service assault was not directly related to military activity is not relevant since it was co-incident in time.  Further, the reason for the aggravation is not relevant (unless it is due to natural progress).  As noted by the VA examiner and the January 2011 VA medical expert, the Veteran was vulnerable to disproportionate reactions to stressors.  This predisposition does not establish that there was natural progress of the disorder during service (particularly in light of another in-service stressor.)

Based upon the record, there is clear and unmistakable evidence that PTSD preexisted service.  However, the Board is not presented with clear and unmistakable evidence that PTSD was not aggravated by service.  Rather, the examiner determined that it was aggravated in-service.  Based upon the Wagner reasoning, PTSD was incurred in service. 


ORDER

Entitlement to service connection for PTSD is granted.  

Service connection for a personality disorder is denied.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection of an acquired psychiatric disorder, other than PTSD.  

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, including major depression, the Board observes that the Veteran's major depression was variously characterized as an underlying base disposition of her personality disorder, part and parcel of her now service-connected PTSD, and a separate Axis I diagnosis.  

Accordingly, the case is REMANDED for the following action:

The AOJ must consider all of the evidence of record and readjudicate the issue of service connection for an acquired psychiatric disorder, other than PTSD, including major depression.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


